Citation Nr: 0903797	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  02-20 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The veteran's claimed in-service stressors have not been 
corroborated by credible supporting evidence.


CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in October 2001 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in March 


2005, August 2005, December 2005, April 2006, and April 2008, 
after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran's VA medical treatment records have been 
obtained.  Nearly all of the veteran's service treatment 
records and service personnel records are unavailable and are 
presumed to have been destroyed in a fire at the National 
Personnel Records Center.  The United States Court of Appeals 
for Veterans Claims has held that, where the service medical 
records are presumed destroyed, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board is 
satisfied that the evidence of record shows that VA has made 
every effort to secure any additional service records for the 
veteran and has notified him of the records which are 
unavailable.

A VA examination was provided to the veteran in connection 
with his claim.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service treatment records are almost entirely 
missing and presumed destroyed.  The only medical evidence of 
record shows that the veteran was treated for 
"illuminating" gas poisoning at Camp Lee, Virginia, in June 
1953.  No comment was made on any psychiatric symptoms or 
disorders.

After separation from military service, a September 2001 VA 
medical report gave a diagnosis of PTSD.  The medical 
evidence of record shows that PTSD has been consistently 
diagnosed for VA purposes since September 2001.

In this case, however, no objective evidence exists to 
establish that the veteran "engaged in combat with the 
enemy."  See VAOPGCPREC 12-99; 65 Fed. Reg. 


6257 (2000).  The few service records available only show 
that the veteran served in the Army from April 10, 1951 to 
April 9, 1954 at the rank of Private E-2.  At the time of his 
discharge, he was assigned to the 594th Quartermaster 
Company.  There is no objective evidence as to whether the 
veteran served overseas or whether he was involved in combat.  
The veteran claims that he was awarded the Bronze Star Medal, 
but no objective evidence of this is of record.  Under the 
circumstances, the Board must conclude that the veteran's 
service records do not indicate that he engaged in combat 
with the enemy.  Accordingly, other corroborative evidence 
must substantiate or verify the veteran's claimed stressors.

In the veteran's July 2001 claim, he stated that he was in 
combat during the Korean War.  The veteran stated that he was 
in Korea for 10 months and "had to lie with dead bodies to 
stay alive."

In an August 2001 VA medical report, the veteran stated that 
he was in combat in Korea for 9 months.  He reported that he 
had to "lie down with dead people in order to survive in the 
war."

In a September 2001 VA medical report, the veteran reported 
that he served in Korea for 7 months from 1951 to 1952.  He 
reported that he was in the battles of Heartbreak Ridge, Pork 
Chop Hill, and Bloody Ridge, and served as an infantry 
machine gunner.  He reported witnessing his best friend being 
killed and reported that he had to pretend to be dead twice 
to avoid being killed.  The veteran stated that each incident 
lasted approximately 10 to 12 hours.

In a November 2001 VA PTSD examination report, the veteran 
stated that he was in combat in Korea in 1951.

In a May 2002 stressor statement, the veteran reported that 
he was awarded the Bronze Star, but could not remember what 
he did to merit the award, who recommended him for it, or the 
date of the incident that warranted it.  He stated that he 
was assigned to the 2nd Division and was subjected to enemy 
attacks.  The 


veteran reported that he worked on graves registration detail 
for 3 months in the 38th Infantry Regiment.  He stated that 
he received burn and shrapnel wounds to his leg and buttock 
from a hand grenade explosion, but that the wounds were never 
reported or treated.  The veteran stated that the injury 
occurred in 1951 at Heartbreak Ridge.  He stated that 
"almost all" of his friends were wounded or killed in 1951 
while he was in the 2nd Division.  The veteran stated that he 
performed combat duties for 8 months and gave the name of his 
best friend who was killed in 1951 while in the 38th Infantry 
Regiment, 2nd Division.

In a November 2002 stressor statement, the veteran reported 
that when he arrived in Korea he was assigned to the 1st 
Cavalry Division but that they were "wip[ed] out."  He 
stated that he was then assigned to the 38th Infantry 
Regiment, 2nd Division and worked with grave registration for 
2 months.  The veteran reported that he was then assigned to 
a platoon that carried ammunition and food to the front line.  
He stated that this platoon was ambushed and the enemy drove 
away with their truck.  The veteran reported that he was then 
sent to a "line company" and issued with a Browning 
Automatic Rifle.  He stated that he was then in an attack in 
which 2 of his best friends were killed and named one of 
them.  The veteran stated that at one point, a flame thrower 
was shot off his back by a bullet that cut the shoulder 
strap.  He stated that he received a Bronze Star, Good 
Conduct Medal, Battle Star, and Korean Service Medal.  The 
veteran stated that these were on his discharge papers.

A January 2003 letter from a VA psychiatrist stated that the 
veteran reported serving in Korea for 9 months in 1951, 
during which time he received a Bronze Star Medal for combat 
service.

A November 2003 search of Korean War casualties found a 
soldier whose name matched that given for the veteran's best 
friend in the November 2002 stressor statement.  The soldier 
served in the 31st Infantry Regiment, 7th Infantry Division 
and was killed in action in Korea on March 23, 1953.

In a transcript of a February 2005 videoconference hearing 
before the Board, the veteran stated that while in Korea he 
was in 3 "major battles," including Pork Chop 


Hill.  The veteran once again gave the name of the same 
soldier listed in the November 2002 stressor statement and 
the November 2003 search of Korean War casualties.  He stated 
that he was walking next to this soldier when he was killed 
on Pork Chop Hill.  The veteran stated that during the Battle 
of Heartbreak ridge, he had to "lay down with the dead to 
survive."  When asked whether this occurred more than once, 
the veteran stated that it had happened only on Heartbreak 
Ridge.  The veteran reported that he served on graves detail 
and was in Korea for about 6 months.  He stated that he was 
wounded by splinters from a wooden hand grenade, but that the 
wounds weren't sufficiently severe to report.  The veteran 
stated that he had been in ambushes 2 or 3 times.  The 
veteran's representative then stated that he was in Korea for 
10 months.  The veteran stated that the time period was from 
September 1951 to spring 1952.

In an August 2005 statement, the veteran report that he saw 
his best friend get killed in combat and that he also worked 
on graves registration.

In a January 2006 statement, the veteran reported the name of 
his best friend who was "shot about 20 feet away in the Fall 
of 1951."  He stated that both he and his friend were in the 
38th Infantry Regiment, 2nd Division, and "were on a push on 
a hill called Old Baldy."

An April 2006 report from the U.S. Army and Joint Services 
Records Research Center (JSRRC) stated that no one with the 
name given by the veteran in the January 2006 statement was 
listed as a casualty between August 1951 and November 1951.

An April 2008 JSRRC information response stated that a search 
of the morning reports for Company C, 38th Infantry Regiment, 
2nd Division from September 1, 1951 to November 30, 1951 did 
not show any incidents matching the one claimed by the 
veteran in his January 2006 statement.

The veteran's lay testimony is not corroborated by credible 
supporting evidence.  While the veteran reports multiple 
combat-related stressors, none have been 


corroborated by any supporting evidence.  First, the veteran 
reports that he served in Korea for a duration of somewhere 
between 6 months and 10 months, with the time period being 
variously reported as between fall 1951 and summer 1952.  He 
consistently reports that during this time he was assigned to 
the 38th Infantry Regiment, 2nd Division.  While the evidence 
of record shows that the veteran was in military service 
during this time period, no objective evidence has been 
produced to corroborate that the veteran ever served in Korea 
or in that unit.

Second, the veteran has repeatedly stated that he was in 
multiple battles during his service in Vietnam.  
Specifically, the veteran claims that he was present at the 
Battle of Bloody Ridge, the Battle of Heartbreak Ridge, and 
the Battle of Pork Chop Hill.  The Board takes judicial 
notice that these battles occurred, respectively, from August 
18, 1951 to September 5, 1951, from September 13, 1951 to 
October 15, 1951, and from March 1953 to July 1953.  The 
Board also takes judicial notice that the 38th Infantry 
Regiment, 2nd Division participated in both the Battle of 
Bloody Ridge and the Battle of Heartbreak Ridge.  However, as 
noted above, there is no objective evidence of record that 
corroborates the veteran's claims that he was ever in the 
38th Infantry Regiment, let alone at the time when it was in 
combat in Korea.

In addition, the veteran has specifically and repeatedly 
stated that he was in the Battle of Pork Chop Hill.  However, 
this battle took place in the spring and summer of 1953, and 
the veteran has consistently stated that he left Korea in 
1952.  The veteran's absence from Korea at around this time 
is corroborated by the available service treatment report 
which stated that the veteran was at Camp Lee, Virginia, in 
June 1953.

Third, the veteran states that he witnessed the death of 2 
close friends while in combat in Korea.  He listed the name 
of the first soldier in the March 2002 and November 2002 
stressor statements.  The subsequent November 2003 search of 
Korean War casualties located a soldier by that name who was 
killed in combat in Korea.  However, that soldier was in the 
31st Infantry Regiment, 7th Infantry Division and was killed 
in action on March 23, 1953, long after the veteran claims 


he left Korea.  The veteran listed the name of the second 
soldier in the January 2006 statement and reported that he 
was killed in the fall of 1951 while attacking a hill called 
"Old Baldy."  Despite multiple searches, JSRRC was unable 
to find any records of a soldier by that name being listed as 
a casualty.  In addition, the Board takes judicial notice 
that the Battle of Old Baldy occurred from June 26, 1952 to 
August 4, 1952.  Not only is this nearly a year later than 
the date given by the veteran, it is also around the time 
period during which the veteran claims to have left Korea.

Finally, some of the veteran's own statements contradict one 
another.  In the September 2001 VA medical report, the 
veteran reported that he had to pretend to be dead twice to 
avoid being killed.  However, in the February 2005 
videoconference hearing, the veteran was specifically asked 
how many times he had to do this and he replied that it had 
happened only once.  In the November 2002 stressor statement, 
the veteran reported that his 2 best friends were killed in 
an attack.  However, in the February 2005 videoconference 
hearing, the veteran stated that 1 of his friends was killed 
on Pork Chop Hill, while in the January 2006 statement the 
veteran reported that the other friend was killed on Old 
Baldy.

In summary, none of the veteran's claimed stressors have not 
been corroborated by any supporting evidence.  While the 
evidence of record shows that nearly all of the veteran's 
service treatment records and service personnel records are 
unavailable through no fault of the veteran, credible 
supporting evidence of the veteran's stressor is required by 
law.  See 38 C.F.R. § 3.304(f).  In this case, VA has made 
extensive efforts to obtain any of the veteran's service 
records that still exist and any other information that would 
corroborate the veteran's claims.  However, none of the 
evidence received corroborates the veteran's claimed 
stressors, and the veteran's statements include multiple 
contradictions which have only made the attempts to verify 
his claims more difficult.  Accordingly, the veteran's 
claimed in-service stressors have not been corroborated by 
credible supporting evidence.  As such, service connection 
for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the veteran's stressor 
statements are not corroborated by credible supporting 
evidence, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


